            Case 3:20-cv-08720-WHO Document 56-3 Filed 07/08/21 Page 1 of 2




 1   Marc G. Cowden SB No. 169391
     Adam Stoddard SB No. 272691
 2   SHEUERMAN, MARTINI, TABARI, ZENERE & GARVIN
 3   A Professional Corporation
     1033 Willow Street
 4   San Jose, California 95125
     (408) 288-9700
 5   Fax: (408) 295-9900
 6
     Attorneys for Defendants MEGHAN RAMSEY, M.D. (sued herein as Meghan Claire Ramsey);
 7   DIANE DEL ROSARIO ESTRADA, R.N., (sued herein as Diane Del Rosario Estrada); ANITA
     GIRARD, C.N.O. (sued herein as Anita Girard); ARIANNA FRANGIEH, R.N.; FRANS
 8
     HIBMA, R.N. (sued herein as Frans Hibma)
 9
                                 UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
     ELLEN WILLIAMS, also known as ELLEN            Case No.: 3:20-CV-08720-WHO
12   GIRMA, an individual,
                                                    [PROPOSED] ORDER GRANTING
13                                                  MOTION TO DISMISS
                   Plaintiff,
14                                                  Complaint Filed: December 9, 2020
     vs.                                            1st Amend. Complaint: April 20, 2021
15                                                  2nd Amend. Complaint: April 21, 2021
     CITY OF PLEASANTON, CALIFORNIA;
16   POLICE DEPARTMENT OF THE CITY OF
     PLEASANTON, CALIFORNIA; KATIE
17   EMMET; ANTHONY PITTL; BARRY
18   BOCCASILE; MICHAEL BRADLEY;
     ARIANNA WELCH FRANGIEH; ANITA
19   GIRARD; MEGHAN CLAIRE RAMSEY;
     DIANE DEL ROSARIO ESTRADA; EMILY
20   NITRO; FRANS HIBMA;
21
                   Defendants
22
23
            Defendants MEGHAN RAMSEY, M.D. (sued herein as Meghan Claire Ramsey); DIANE
24
     DEL ROSARIO ESTRADA, R.N., (sued herein as Diane Del Rosario Estrada); ANITA GIRARD,
25   C.N.O. (sued herein as Anita Girard); ARIANNA FRANGIEH, R.N.; and FRANS HIBMA, R.N.
26   (sued herein as Frans Hibma) (collectively “Defendants”) Motion to Dismiss, came before this
27   Court. Good cause having been shown and after full consideration of the moving papers,
28   supporting documents, and the opposing papers and supporting documents, and after full
     [PROPOSED] ORDER GRANTING MOTION TO DISMISS - 1
            Case 3:20-cv-08720-WHO Document 56-3 Filed 07/08/21 Page 2 of 2




 1   consideration of all oral arguments made, this Court GRANTS Defendants Motion. The Court
 2   hereby dismisses from this action Plaintiff’s Complaint without leave to amend, and further

 3   dismisses the claims against Defendants.

 4
     IT IS HEREBY ORDERED THAT Defendants’ Motion to Dismiss Plaintiff’s Complaint is
 5
     GRANTED in full, without leave to amend.
 6
 7
     IT IS SO ORDERED.
 8
 9
10
     Dated:_______________________                    ___________________________________
11                                                    HONORABLE WILLIAM H. ORRICK
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [PROPOSED] ORDER GRANTING MOTION TO DISMISS - 2
